1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     JAY AMES,                                        )
4
                                                      )
5
                          Plaintiff,                  )        Case No.: 2:17-cv-02910-GMN-VCF
           vs.                                        )
6                                                     )                    ORDER
     CAESARS ENTERTAINMENT                            )
7    CORPORATION, et al.,                             )
                                                      )
8
                          Defendants.                 )
9                                                     )

10          Pending before the Court is the Motion to Dismiss, (ECF No. 25), filed by Defendant
11   Rio Properties, LLC (“Defendant”). Plaintiff Aaron Leigh-Pink and Tana Emerson
12   (collectively, “Plaintiffs”) filed a Response, (ECF No. 26), and Defendant filed a Reply, (ECF
13   No. 27). For the reasons discussed below, Defendant’s Motion to Dismiss is GRANTED.
14   I.     BACKGROUND
15          This case arises from alleged violations of the Nevada Deceptive Trade Practices Act
16   (“NDTPA”) and other state-based claims. (See Am. Second Compl. (“SAC”) ¶¶ 30–89, ECF
17   No. 22). Plaintiffs’ allegations are as follow. Defendant owns and operates the Rio All-Suite
18   Hotel and Casino (“Rio”), located in Las Vegas, Nevada. (Id. ¶ 1). Plaintiff Leigh-Pink was a
19   guest at the Rio, in May and September 2017. (Id. ¶ 11). Plaintiff Emerson was a guest at the
20   Rio in June 2017. (Id. ¶ 13). Plaintiffs did not pay “room rates” for their respective hotel
21   rooms; their stays were “comp’ed” (i.e., complimentary). (See id. ¶¶ 9, 35). However,
22   Plaintiffs paid a “resort fee” of $34.01 per night, which according to Defendant, pays for
23   internet use, telephone use, and fitness room access for two hotel guests. (Id.); (Mot. to Dismiss
24   (“MTD”) 2:14–16, ECF No. 22).
25




                                                Page 1 of 12
1           Plaintiffs further allege that from May 1, 2017, to “at least” September 28, 2017,
2    Defendant knew that the Rio’s water system was infected with legionella bacteria, which
3    causes legionnaires disease, a potentially deadly bacterial disease. (See, e.g., id. ¶ 37, 47).
4    More specifically, Plaintiffs allege that on May 1, 2017, the Southern Nevada Health District
5    (“SNHD”) notified Defendant of a report that two guests who stayed at the Rio in March and
6    April 2017 developed legionnaires disease after staying at the Rio. (Id. ¶ 2). Over the next few
7    days, SNHD representatives corresponded and met with Defendant’s representatives, and
8    “discussed the fact that SNHD would be conducting a legionella investigation of the [Rio]
9    hotel.” (Id. ¶¶ 3, 4). Further, Defendant’s representatives were shown a PowerPoint
10   presentation “to educate” them “on the seriousness of the situation and the health risks to guests
11   of the hotel.” (Id. ¶ 4).
12          Plaintiffs do not allege that they contracted or developed legionnaires disease as a result
13   of their stay at the Rio. Instead, Plaintiffs allege that “they relied justifiably on Defendant’s
14   concealment/omission when they stayed at the [Rio]” and that they “suffered harm and
15   damages” in that they “parted ways with their money by paying . . . the Resort Fee of $34.01
16   per day,” when Plaintiffs “either would have not stayed at the [Rio] at all . . . , or alternatively,
17   paid Defendant amounts greater than what a room and facilities in a hotel with legionella
18   bacteria in the water system is fairly and reasonably worth to the average consumer.” (See, e.g.,
19   id. ¶¶ 35, 38, 45, 48).
20          On October 11, 2017, Plaintiffs filed a class action against Defendant in Clark County
21   District Court. (Compl., ECF No. 1-1). In December 2017, Plaintiffs filed their First Amended
22   Complaint. Defendants removed to federal court pursuant to the Class Action Fairness Act.
23   (Pet. Removal, ECF No. 1). On March 1, 2018, Plaintiffs filed a Second Amended Complaint
24   setting forth the following claims against Defendant: (1) violation of Nevada Revised Statute
25   (“NRS”) § 205.377; (2) violation of NDTPA; (3) violation of Nevada’s Racketeer Influenced


                                                  Page 2 of 12
1    and Corrupt Organizations Act (“RICO”); (4) negligence; (5) fraudulent concealment; (6)
2    unjust enrichment; and (7) declaratory relief. (SAC ¶¶ 30–89). Defendant now moves to
3    dismiss Plaintiffs’ Second Amended Complaint.
4    II.    LEGAL STANDARD
5           Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates that a court dismiss a
6    cause of action that fails to state a claim upon which relief can be granted. See North Star Int’l
7    v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). When considering a motion to
8    dismiss under Rule 12(b)(6) for failure to state a claim, dismissal is appropriate only when the
9    complaint does not give the defendant fair notice of a legally cognizable claim and the grounds
10   on which it rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In considering
11   whether the complaint is sufficient to state a claim, the Court will take all material allegations
12   as true and construe them in the light most favorable to the plaintiff. See NL Indus., Inc. v.
13   Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).
14          The Court, however, is not required to accept as true allegations that are merely
15   conclusory, unwarranted deductions of fact, or unreasonable inferences. See Sprewell v. Golden
16   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). A formulaic recitation of a cause of action
17   with conclusory allegations is not sufficient; a plaintiff must plead facts showing that a
18   violation is plausible, not just possible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
19   Twombly, 550 U.S. at 555) (emphasis added). In order to survive a motion to dismiss, a
20   complaint must allege “sufficient factual matter, accepted as true, to state a claim to relief that
21   is plausible on its face.” Id. “A claim has facial plausibility when the plaintiff pleads factual
22   content that allows the court to draw the reasonable inference that the defendant is liable for the
23   misconduct alleged.” Id.
24          “Generally, a district court may not consider any material beyond the pleadings in ruling
25   on a Rule 12(b)(6) motion . . . . However, material which is properly submitted as part of the


                                                 Page 3 of 12
1    complaint may be considered on a motion to dismiss.” Hal Roach Studios, Inc. v. Richard
2    Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990) (citations omitted). Similarly,
3    “documents whose contents are alleged in a complaint and whose authenticity no party
4    questions, but which are not physically attached to the pleading, may be considered in ruling on
5    a Rule 12(b)(6) motion to dismiss” without converting the motion to dismiss into a motion for
6    summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). Under Federal Rule
7    of Evidence 201, a court may take judicial notice of “matters of public record.” Mack v. S. Bay
8    Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986). Otherwise, if the district court considers
9    materials outside of the pleadings, the motion to dismiss is converted into a motion for
10   summary judgment. See Fed. R. Civ. P. 12(d); Arpin v. Santa Clara Valley Transp. Agency, 261
11   F.3d 912, 925 (9th Cir. 2001).
12          If the court grants a motion to dismiss, it must then decide whether to grant leave to
13   amend. Pursuant to Rule 15(a), the court should “freely” give leave to amend “when justice so
14   requires,” and in the absence of a reason such as “undue delay, bad faith or dilatory motive on
15   the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
16   undue prejudice to the opposing party by virtue of allowance of the amendment, futility of the
17   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is
18   only denied when it is clear that the deficiencies of the complaint cannot be cured by
19   amendment. See DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).
20   III.   DISCUSSION
21          In the instant Motion, Defendant contends Plaintiffs’ Second Amended Complaint
22   should be dismissed because it is “populated by conclusory allegations rather than the specific
23   factual averments needed to support the claims asserted.” (MTD 3:8–10, ECF No. 25).
24   Defendant sets forth several arguments supporting its contention, including that Plaintiffs did
25   not suffer damages, that they failed to plead their fraud-based claims with particularity as


                                                Page 4 of 12
1    mandated by the Federal Rules of Civil Procedure, and that Plaintiffs fail to allege a predicate
2    violation for their Nevada RICO claim, among others. (See generally Compl.). Plaintiffs
3    respond that their Second Amended Complaint “sufficiently alleges the who, what, where and
4    when about Defendant’s fraudulent conduct of concealing material facts from guests, their
5    knowledge of the presence of legionella bacteria in the [Rio’s] water system, and properly
6    alleges facts supporting each of the causes of action[.]” (Resp. 3:20–23, ECF No. 26).
7           The Court now addresses the sufficiency of Plaintiffs’ claims, starting with those that
8    require an element of damages.
9           A. Nevada Deceptive Trade Practices Act
10          Courts in this district have held that to establish a violation of the NDTPA, the plaintiff
11   must demonstrate that (1) an act of consumer fraud by the defendant (2) caused (3) damages to
12   the plaintiff. Picus v. Wal–Mart Stores, Inc., 256 F.R.D. 651, 657–58 (D. Nev. 2009).
13   Specifically, NRS § 41.600 provides: “An action may be brought by any person who is a victim
14   of consumer fraud. As used in this section, ‘consumer fraud’ means: . . . A deceptive trade
15   practice as defined in NRS 598.0915 to NRS 598.0925 . . . .” Here, Plaintiffs’ NDTPA claim
16   rests on NRS § 598.0923(3), which states that “[a] person engages in a ‘deceptive trade
17   practice’ when in the course of his or her business or occupation he or she
18   knowingly . . . . [f]ails to disclose a material fact in connection with the sale or lease of goods
19   or services.”
20          Plaintiffs contend Defendant violated the NDTPA because Defendant had knowledge of
21   the presence of legionella bacteria in its water system, which was a material fact that it withheld
22   from guests. (SAC ¶ 44). Moreover, Plaintiffs state that Defendant’s omission caused them
23   damages in “that they parted with their money” to stay at the Rio when they could have stayed
24   somewhere else, “or alternatively, paid Defendant amounts greater than what a room and
25




                                                 Page 5 of 12
1    facilities in a hotel with legionella bacteria in the water system” is worth to the average
2    customer. (Id. ¶ 48).
3           The Court finds that Plaintiffs failed to present sufficient factual matter to state a claim
4    to relief that is plausible on its face. To begin with, Plaintiffs’ damages, if any, were economic
5    in nature, as they have not alleged personal injury or property damage. Moreover, Plaintiffs
6    concede that their stay at the Rio was complimentary, except for the resort fee of $34.01. (Id.
7    ¶ 9, 35). The resort fee paid for internet use, telephone use, and fitness room access. (MTD
8    2:14–16). Plaintiffs do not allege that during their stay they did not receive those amenities,
9    sufficient access to those amenities, or that the amenities were otherwise unsatisfactory.
10          But even if Plaintiffs had alleged that they were injured because they were unable to use
11   the amenities that they paid for, Plaintiffs’ NDTPA claim would still fail, as Defendants have
12   not sufficiently alleged a causal link between the purported bacteria in the Rio’s water system,
13   and any issue they may have had in trying to access or enjoy said amenities. Because Plaintiffs
14   do not plead sufficient factual content to allow the Court to draw “the reasonable inference that
15   the defendant is liable for the misconduct alleged,” Plaintiffs’ claim is not facially plausible and
16   will be dismissed with leave to amend. Iqbal, 556 U.S. at 678.
17          B. Fraudulent Concealment
18          To establish a prima facie case of fraudulent concealment under Nevada Law, a plaintiff
19   must offer proof that satisfies five essential elements:
20          (1) The defendant must have concealed or suppressed a material fact;
            (2) The defendant must have been under a duty to disclose the fact to the plaintiff;
21
            (3) The defendant must have intentionally concealed or suppressed the fact with
22          the intent to defraud the plaintiff, that is, he must have concealed or suppressed
            the fact for the purpose of inducing the plaintiff to act differently than he would if
23          he knew the fact;
            (4) The plaintiff must have been unaware of the fact and would not have acted as
24
            he did if he had known of the concealed or suppressed fact;
25          (5) And, finally, as a result of the concealment or suppression of the fact, the
            plaintiff must have sustained damages.


                                                 Page 6 of 12
1    Nevada Power Co. v. Monsanto Co., 891 F. Supp. 1406, 1415 (D. Nev. 1995) (citing Nevada
2    Jury Instruction 9.03). Fraudulent concealment must be pled with Rule 9(b) particularity. See
3    Fed. R. Civ. P. 9(b).
4           For the reasons stated above, Plaintiffs have not presented facts establishing damages.
5    Given that damages are a necessary element of fraudulent concealment, Plaintiffs have not
6    sufficiently pled this claim. However, the Court notes that Plaintiffs have not set forth facts
7    satisfying the second element—that is, that Defendant had a “duty to disclose.”
8           In Nevada, the duty to disclose arises from the relationship between the parties. Dow
9    Chem. Co. v. Mahlum, 970 P.2d 98, 110 (Nev. 1998), overruled on other grounds by GES, Inc.
10   v. Corbitt, 21 P.3d 11 (Nev. 2001). A duty to disclose arises where there is a fiduciary
11   relationship or where there is a “special relationship,” such that the complaining party imparts
12   special confidence in the defendant and the defendant reasonably knows of that confidence. Id.
13   The Nevada Supreme Court has recognized such a “special relationship” between real estate
14   agents/buyers, insurers/insureds, trustees/beneficiaries, and attorneys/clients, such that
15   “[n]ondisclosure . . . become[s] the equivalent of fraudulent concealment.” Nevada Power Co.,
16   891 F. Supp. at 1416 n.3 (citing cases); Giles v. General Motors Corp., 494 F.3d at 865, 881
17   (9th Cir. 2007) (citing Mackintosh v. Jack Matthews & Co., 855 P.2d 549 (Nev. 1993)).
18          Here, Plaintiffs allege that they were guests at Defendant’s hotel. Plaintiffs have not
19   provided factual allegations indicating that they had either a fiduciary or special relationship.
20   In their Response, Plaintiffs attempt to cure this deficiency stating that “Defendant was under a
21   duty to disclose [that there was legionella present in the water system] to Plaintiffs based on the
22   relationship and the class members’ health.” (Resp. at 19, ECF No. 26). However, Plaintiffs
23   fail to cite any recognized special relationship based on “health.” Accordingly, Defendant’s
24   motion to dismiss is granted as to fraudulent concealment.
25   ///


                                                 Page 7 of 12
1           A. Nevada RICO
2           For a plaintiff to recover under Nevada’s civil RICO statute, three conditions must be
3    met: “(1) the plaintiff’s injury must flow from the defendant’s violation of a predicate Nevada
4    RICO act; (2) the injury must be proximately caused by the defendant’s violation of the
5    predicate act; and (3) the plaintiff must not have participated in the commission of the predicate
6    act.” Allum v. Valley Bank of Nevada, 849 P.2d 297, 299 (Nev. 1993).
7           As discussed above, Plaintiffs have failed to demonstrate both injury and causation. On
8    those grounds alone, Plaintiffs’ Nevada RICO claim fails and must be dismissed. However, the
9    Court also notes that Plaintiffs have not alleged any predicate RICO act outlined in NRS
10   § 207.400. While Plaintiffs acknowledge this in their Response, they nevertheless discount it
11   as a “technical deficiency.” (Resp. at 14). However, it is not just a technicality, as the predicate
12   acts set forth in NRS § 207.400 are what give rise to civil RICO claims. Allum, 849 P.2d at 299
13   (Nev. 1993) (“It is well-settled that to have standing as a RICO plaintiff, one’s injury must flow
14   from the violation of a predicate RICO act.”). The Court dismisses this claim without
15   prejudice.
16          B. Negligence
17          “To recover under a negligence theory, [a plaintiff] must prove four elements: (1) that
18   [the defendant] owed him a duty of care; (2) that [the defendant] breached this duty of care; (3)
19   that the breach was the legal cause of [the plaintiff's] injury; and (4) that the complainant
20   suffered damages.” Hammerstein v. Jean Dev. W., 907 P.2d 975, 977 (Nev. 1995).
21          Here, Defendant argues that because Plaintiffs allege no personal injury, their negligence
22   claim must be dismissed pursuant to Nevada’s economic loss doctrine. (MTD at 14). Under
23   this doctrine a plaintiff cannot bring a tort claim for “purely economic losses” absent a claim
24   for personal injury or property damage. Terracon Consultants Western, Inc. v. Mandalay
25   Resort Grp., 206 P.3d 81, 86 (Nev. 2009). Exceptions to the economic loss doctrine exist “in


                                                 Page 8 of 12
1    [a] certain categor[y] of cases when strong countervailing considerations weigh in favor of
2    imposing liability,” such as cases “where there is significant risk that ‘the law would not exert
3    significant financial pressures to avoid such negligence.’” Halcrow, Inc. v. Eighth Jud. Dist.
4    Ct., 302 P.3d 1148, 1153 (Nev. 2013) (quoting Terracon, 206 P.3d at 86, 88). Additionally, the
5    economic loss doctrine does not bar recovery in tort where the defendant had a duty imposed
6    by law rather than by contract and where the defendant’s intentional breach of that duty caused
7    purely monetary harm to the plaintiff.” Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865,
8    879 (9th Cir. 2007) (collecting Nevada Supreme Court cases).
9           Here, Plaintiffs argue, inter alia, that Defendant’s alleged concealment of the legionella
10   contamination in Defendant’s water system posed a significant risk that the law would not exert
11   significant financial pressures to avoid, and thus its negligence claim against Defendant is not
12   barred by the economic loss doctrine. (Resp. at 17). Nevertheless, even accepting this as true,
13   Plaintiffs have not sufficiently pled causation and damages, two essential elements of a
14   negligence claim. The Court accordingly dismisses Plaintiffs’ claim for negligence, but
15   without prejudice.
16          C. Unjust Enrichment
17          In Nevada, the elements of an unjust enrichment claim are: “(1) a benefit conferred on
18   the defendant by the plaintiff; (2) appreciation of the benefit by the defendant; and (3)
19   acceptance and retention of the benefit by the defendant (4) in circumstances where it would be
20   inequitable to retain the benefit without payment.” See Leasepartners Corp., Inc. v. Robert L.
21   Brooks Trust, 942 P.2d 182, 187 (Nev. 1997) (citation omitted).
22          In their Complaint, Plaintiffs allege that they conferred a financial benefit on Defendant
23   by paying money for a resort fee, that “Defendant appreciated such benefit,” and that
24   Defendant accepted the benefit, under circumstances “such that it would be inequitable for
25   them [sic] to retain benefit without payment of the value thereof.” (SAC ¶ 22). However, “[a]


                                                Page 9 of 12
1    formulaic recitation of a cause of action with conclusory allegations is not sufficient; a plaintiff
2    must plead facts showing that a violation is plausible, not just possible.” Iqbal, 556 U.S. 662 at
3    678. Because Plaintiffs have not presented facts plausibly showing that Defendant was unjustly
4    enriched, Plaintiffs claim is dismissed. However, the claim is dismissed without prejudice.
5           D. Violation of NRS § 205.377
6           Plaintiffs allege that Defendant violated NRS § 205.377 when it did not disclose the
7    presence of legionella bacteria in Defendant’s water system to hotel guests. (SAC ¶ 34–39).
8    Specifically, NRS § 205.377 provides that
9           a person shall not, in the course of an enterprise or occupation, knowingly and
            with the intent to defraud, engage in an act, practice or course of
10
            business . . . which operates . . . as a fraud or deceit upon a person by means of
11          [an] . . . omission of a material fact that:
               (a) The person knows to be false or omitted;
12             (b) The person intends another to rely on; and
               (c) Results in a loss to any person who relied on the false representation or
13
               omission, in at least two transactions that have the same or similar pattern,
14             intents, results, accomplices, victims or methods of commission, or are
               otherwise interrelated by distinguishing characteristics and are not isolated
15             incidents within 4 years and in which the aggregate loss or intended loss is
               more than $650.
16

17   NRS § 205.377(1). The statute provides that said conduct is a felony that is punishable by a

18   prison term of 1 to 20 years and a fine of not more than $10,000.00.

19          This statute and the entirety of Section 205 governs crimes against property. Criminal

20   statutes cannot form the basis of a civil suit without express civil enforcement provision, and

21   NRS § 205.377 does not contain such an express provision. See Burgess v. City and County of

22   San Francisco, 49 F. App’x 122 (9th Cir. 2002). Indeed, the Nevada Supreme Court has held

23   that “the absence of an express provision providing for a private cause of action to enforce a

24   statutory right strongly suggests that the Legislature did not intend to create a privately

25   enforceable judicial remedy.” Baldonado v. Wynn Las Vegas, LLC, 194 P.3d 96, 101 (Nev.
     2008); see also Collins v. Palczewski, 841 F. Supp. 333, 340 (D. Nev. 1993) (criminal statutes

                                                Page 10 of 12
1    are not generally enforceable by a civil action) (citations omitted). Accordingly, Plaintiffs’
2    NRS § 205.377 claim for relief fails as a matter of law and is dismissed without leave to
3    amend.
4           E. Declaratory Judgment
5           Declaratory relief is not a separate cause of action or independent grounds for relief. See
6    in re Wal–Mart Wage & Hour Employ. Practices Litig., 490 F. Supp. 2d 1091, 1130 (D. Nev.
7    2007). Plaintiffs have failed to state any claim for which declaratory relief could be granted or
8    pled facts showing that they are entitled to such relief. Accordingly, this claim is dismissed
9    without prejudice.
10          F. Leave to Amend
11          Rule 15(a)(2) of the Federal Rules of Civil Procedure permits courts to “freely give
12   leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit “ha[s]
13   held that in dismissing for failure to state a claim under Rule 12(b)(6), ‘a district court should
14   grant leave to amend even if no request to amend the pleading was made, unless it determines
15   that the pleading could not possibly be cured by the allegation of other facts.’” Lopez v. Smith,
16   203 F.3d 1122, 1127 (9th Cir. 2000) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir.
17   1995)).
18          The Court finds that Plaintiffs may be able to plead additional facts to support the above
19   causes of action, with the exception of Plaintiffs’ claim under NRS § 205.377. Accordingly,
20   the Court will grant Plaintiffs leave to file an amended complaint. Plaintiffs shall file their
21   amended complaint within twenty-one days of the entry of this Order if they can allege
22   sufficient facts that plausibly establish their claims against Defendant.
23   ///
24   ///
25




                                                Page 11 of 12
1    IV.   CONCLUSION
2          IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, (ECF No. 25), is
3    GRANTED. Plaintiffs’ claim under NRS § 205.377 is dismissed with prejudice. All other
4    claims are dismissed without prejudice.
5          DATED this _____
                        1 day of April, 2019.
6

7
                                                  ___________________________________
8                                                 Gloria M. Navarro, Chief Judge
                                                  United States District Court
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                               Page 12 of 12
